EXHIBIT 10.1
 
THIRD AMENDMENT TO
 
LOAN AND SECURITY AGREEMENT
 
THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 18th day of December, 2012, by and  SILICON VALLEY BANK
(“Bank”), RELM WIRELESS CORPORATION, a Nevada corporation whose address is 7100
Technology Drive, West Melbourne, Florida  32904 (“Relm Wireless”), and RELM
COMMUNICATIONS, INC., a Florida corporation (“Relm Communications”; Relm
Wireless and Relm Communications are sometimes hereinafter referred to
individually as a “Borrower” and collectively as the “Borrowers”).
 
Recitals
 
A.           Bank and Borrowers have entered into that certain Loan and Security
Agreement dated as of October 23, 2008 (as the same may from time to time be
further amended, modified, supplemented or restated, the “Loan Agreement”).
 
B.           Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.
 
C.           Borrowers have requested that Bank amend the Loan Agreement to (i)
extend the maturity date, (ii) modify the interest rate payable on the Advances,
and (iii) make certain other revisions to the Loan Agreement as more fully set
forth herein.
 
D.           Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.
 
Agreement
 
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1. Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
 
2. Amendments to Loan Agreement.
 
2.1 Section 2.1.2 (Letters of Credit Sublimit).  Section 2.1.2 of the Loan
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:
 
2.1.2           [Intentionally Omitted].


2.2 Section 2.1.3 (Foreign Exchange Sublimit).  Section 2.1.3 of the Loan
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:
 
2.1.3           [Intentionally Omitted].


2.3 Section 2.1.4 (Cash Management Services Sublimit).  Section 2.1.4 of the
Loan Agreement is hereby amended by deleting it in its entirety and replacing it
with the following:
 
2.1.4           [Intentionally Omitted].


2.4 Section 2.2 (Overadvances).  Section 2.2 of the Loan Agreement is hereby
amended by deleting it in its entirety and replacing it with the following:
 
2.2           Overadvances.
 
 
 

--------------------------------------------------------------------------------

 


If, at any time, the outstanding principal amount of any Advances exceeds the
lesser of either the Revolving Line or the Borrowing Base (the amount of such
excess amount being an “Overadvance”), Borrowers shall immediately pay to Bank
in cash such excess.  Without limiting Borrowers’ obligation to repay Bank any
amount of the Overadvance, Borrowers agree to pay Bank interest on the
outstanding amount of any Overadvance, on demand, at the Default Rate.


2.5 Section 2.3 (Payment of Interest on the Credit Extensions)  Section 2.3(a)
of the Loan Agreement is hereby amended by deleting it in its entirety and
replacing it with the following
 
(a) Interest Rate.  Subject to Section 2.3(b), the principal amount outstanding
under the Revolving Line shall accrue interest at a floating per annum rate
equal to half a percentage point (0.50%) above the Prime Rate, which interest
shall be payable monthly in accordance with Section 2.3(f) below; provided,
however, that during any period in which the Borrowers’ Adjusted Quick Ratio, as
reflected on the Compliance Certificate most recently delivered in accordance
with the terms of this Agreement, is greater than or equal to 1.25:1.00, the
amounts outstanding under the Revolving Line shall accrue interest at a rate per
annum equal to the Prime Rate; provided, further, that during any period for
which the Borrowers have failed to timely deliver a Compliance Certificate as
required under Section 6.2(v), the Borrowers’ Adjusted Quick Ratio shall, for
purposes of this Section, be deemed to be less than 1.25:1.00.  Adjustments in
the interest rate resulting from a change (or deemed change) in Adjusted Quick
Ratio as of the last day of any quarter shall be effective following delivery of
the Compliance Certificate reflecting such change (or upon the failure to so
deliver such Compliance Certificate when due), and, subject to clause (b) below,
the applicable margin (if any) used to determine the interest rate hereunder
shall remain in effect until delivery (or, if not delivered, on the due date) of
the Compliance Certificate for the last day of next quarter.  Accrued interest
on amounts outstanding under the Revolving Line shall be payable monthly.

 
2.6 Section 2.4 (Fees). Sections 2.4(b) and (c) of the Loan Agreement are hereby
amended by deleting such sections in their entirety and replacing them with the
following:
 
(b)           [Intentionally Omitted];


(c)           [Intentionally Omitted];


2.7 Section 4.1 (Grant of Security Interest).  Section 4.1 of the Loan Agreement
is hereby amended by adding the following new paragraphs immediately after the
first paragraph as follows:
 
Each Borrower acknowledges that it previously has entered, and/or may in the
future enter, into Bank Services Agreements with Bank.  Regardless of the terms
of any Bank Services Agreement, each Borrower agrees that any amounts either
Borrower owes Bank thereunder shall be deemed to be Obligations hereunder and
that it is the intent of Borrowers and Bank to have all such Obligations secured
by the first priority perfected security interest in the Collateral granted
herein (subject only to Permitted Liens that may have superior priority to
Bank’s Lien in this Agreement).
 
If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations and Bank
Services obligations that are fully cash collateralized as set forth below) are
satisfied in full, and at such time, Bank shall, at Borrowers’ sole cost and
expense, terminate its security interest in the Collateral and all rights
therein shall revert to Borrowers.  In the event (x) all Obligations (other than
inchoate indemnity obligations and Bank Services obligations that are fully cash
collateralized as set forth below), except for Bank Services, are satisfied in
full, and (y) this Agreement is terminated, Bank shall terminate the security
interest granted herein upon Borrowers providing cash collateral acceptable to
Bank in its good faith business judgment for Bank Services, if any.  In the
event such Bank Services consist of outstanding Letters of Credit, Borrowers
shall provide to Bank cash collateral in an amount equal to 105% of the Dollar
Equivalent (or 110% if the Dollar Equivalent is denominated in Foreign Currency)
of the face amount of all such Letters of Credit plus all interest, fees, and
costs due or to become due in connection therewith (as estimated by Bank in its
good faith business judgment), to secure all of the Obligations relating  to
such  Letters of Credit.
 
2.8 Section 6.7 (Financial Covenants).  Section 6.7(b) is amended in its
entirety and replaced with the following:
 
(b)           Tangible Net Worth.  A Tangible Net Worth of at least $25,773,000,
(i) increased by (A) 50% of quarterly net profits and (B) 75% of the net
proceeds received from issuances of equity and issuances of Subordinated Debt,
in each case received during the quarter ending on September 30, 2012 or any
time thereafter; and (ii) decreased by the aggregate amount paid in respect of
Permitted Stock Repurchases, not to exceed $2,500,000.
 
2.9 Section 7.7 (Financial Covenants).  Section 7.7 is amended in its entirety
and replaced with the following:
 
7.7           Distributions; Investments.  (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock other
than Permitted Distributions or Permitted Stock Repurchases; or (b) directly or
indirectly acquire or own any Person, or make any Investment in any Person,
other than Permitted Investments, or permit any of its Subsidiaries to do so.
 
2.10 Section 9.1 (Rights and Remedies).  Section 9.1(c) of the Loan Agreement is
hereby amended by deleting it in its entirety and replacing it with the
following:
 
(c)           for any Letters of Credit, demand that Borrowers (i) deposit cash
with Bank in an amount equal to 105% of the Dollar Equivalent (or 110% if the
Dollar Equivalent is denominated in Foreign Currency) of the aggregate face
amount of all Letters of Credit remaining undrawn (plus all interest, fees, and
costs due or to become due in connection therewith (as estimated by Bank in its
good faith business judgment)), to secure all of the Obligations relating to
such Letters of Credit, as collateral security for the repayment of any future
drawings under such Letters of Credit, and Borrowers shall forthwith deposit and
pay such amounts, and (ii) pay in advance all letter of credit fees scheduled to
be paid or payable over the remaining term of any Letters of Credit;
 
 
 
2

--------------------------------------------------------------------------------

 


2.11 Section 12.9 (Survival).  Section 12.9 of the Loan Agreement is hereby
amended by deleting it in its entirety and replacing it with the following:
 
12.9           Survival.


All covenants, representations and warranties made in this Agreement continue in
full force until this Agreement has terminated pursuant to its terms and all
Obligations (other than inchoate indemnity obligations, any other obligations
which, by their terms, are to survive the termination of this Agreement and Bank
Services obligations that are fully cash collateralized as set forth in Section
4.1) have been paid in full and satisfied.  Without limiting the foregoing,
except as otherwise provided in Section 4.1, the grant of security interest by
Borrowers in Section 4.1 shall survive until the termination of all Bank
Services Agreements (except for Bank Services obligations that are fully cash
collateralized as set forth in Section 4.1). The obligation of Borrowers in
Section 12.2 to indemnify Bank shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.


2.12 Section 13 (Definitions).
 
(a)           The following terms and their respective definitions set forth in
Section 13.1 of the Loan Agreement are hereby amended by deleting each in its
entirety and replacing each with the following:
 
“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base, minus (b) the outstanding principal
balance of any Advances.
 
“Credit Extension” is any Advance or any other extension of credit by Bank for
either or both Borrowers’ benefit under this Agreement.
 
“FX Forward Contract” is any foreign exchange contract by and between Borrowers,
or either of them, and Bank under which such Borrower(s) commit to purchase from
or sell to Bank a specific amount of Foreign Currency on a specified date.
 
“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower(s) based upon an application, guarantee, indemnity, or
similar agreement.
 
“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the IP Agreement, any Bank Services Agreement, any subordination agreement, any
note, or notes or guaranties executed by either Borrower or any guarantor, and
any other present or future agreement between either or both Borrowers, any
guarantor and/or for the benefit of Bank in connection with this Agreement, all
as amended, restated, or otherwise modified.
 
“Obligations” are Borrowers’ obligations to pay when due any debts, principal,
interest, Bank Expenses and other amounts either Borrower owes Bank now or
later, whether under this Agreement, the Loan Documents, or otherwise,
including, without limitation, any interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of each Borrower
assigned to Bank, and to each perform Borrower’s duties under the Loan
Documents.
 
“Revolving Line Maturity Date” is December 31, 2014.
 
(b)           The following term and its respective definition are hereby added
in alphabetical order to Section 13.1 of the Loan Agreement as follows:
 
“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to either Borrower or any
of its Subsidiaries by Bank or any Bank Affiliate, including, without
limitation, any letters of credit, cash management services (including, without
limitation, merchant services, direct deposit of payroll, business credit cards,
and check cashing services), interest rate swap arrangements, and foreign
exchange services as any such products or services may be identified in Bank’s
various agreements related thereto (each, a “Bank Services Agreement”).
 
“Permitted Stock Repurchase” means a repurchase by Relm Wireless of its common
stock, so long as all of the following conditions have been satisfied: (i) no
Default or Event of Default shall exist at the time of such repurchase or as a
result thereof; (ii) the representations and warranties in Section 5 shall be
true in all material respects on the date of the such repurchase; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; (iii) such
repurchase shall occur on or after December 18, 2012 but not later than December
31, 2013; (iv) after giving effect thereto, the aggregate purchase price for all
such Permitted Stock Repurchases shall not exceed $2,500,000; and (v) at the
time of such repurchase, the Adjusted Quick Ratio shall be at least 1.25 to
1.00.  On the date of each repurchase of common stock by Relm Wireless as
contemplated by this definition of “Permitted Stock Repurchase”, each Borrower
shall be deemed to have represented and warranted on that date that the
representations and warranties in Section 5 remain true in all material
respects; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date
 
(c)           The defined terms “Cash Management Services”, “FX Business Day”,
“FX Reduction Amount”, “FX Reserve”, “Letter of Credit Application”, “Letter of
Credit Reserve”, and “Settlement Date” set forth in Section 13.1 of the Loan
Agreement and all references thereto in the Loan Agreement are hereby deleted in
their entirety.
 
 
 
3

--------------------------------------------------------------------------------

 
 
2.13 Compliance Certificate.  From and after the Closing Date, Exhibit D of the
Loan Agreement is replaced in its entirety with Exhibit D attached hereto and
all references in the Loan Agreement to the Compliance Certificate shall be
deemed to refer to Exhibit D attached hereto.
 
3. Limitation of Amendments.
 
3.1 The amendments set forth in Section 0, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.
 
3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.
 
4. Representations and Warranties.  To induce Bank to enter into this Amendment,
each Borrower hereby represents and warrants to Bank as follows:
 
4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
 
4.2 Such Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
 
4.3 The organizational documents of such Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
 
4.4 The execution and delivery by such Borrower of this Amendment and the
performance by such Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized;
 
4.5 The execution and delivery by such Borrower of this Amendment and the
performance by such Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not and will not contravene (a) any material law
or regulation binding on or affecting either Borrower, (b) any material
contractual restriction with a Person binding on either Borrower, (c) any order,
judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on either Borrower, or (d) the
organizational documents of either Borrower;
 
4.6 The execution and delivery by such Borrower of this Amendment and the
performance by each Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
 
4.7 This Amendment has been duly executed and delivered by each Borrower and is
the binding obligation of each Borrower, enforceable against each such Borrower
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
 
5. Commitment Fee.  In consideration of the Bank’s agreement to enter into this
Amendment and to amend the Loan Agreement as set forth herein, the Borrowers
agree to pay to the Bank a commitment fee in the amount of $35,000, which shall
be due and payable on the date hereof, and which, once paid, will not be subject
to refund or rebate for any reason.
 
6. Integration.  This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
 
7. Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
 
8. Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, (b) the
due execution and delivery to Bank of such additional agreements, documents and
instruments as the Bank may require, (c) payment of the Commitment Fee reflected
in Section 5 of this Amendment, and (d) payment of Bank’s legal fees and
expenses in connection with the negotiation and preparation of this Amendment.
 
[Signature page follows.]
 
 
4

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
 

  BANK         Silicon Valley Bank         By:  /s/ Thomas Armstrong
                                                             
  Name:  Thomas Armstrong
                                                     
  Title:  Vice President
                                                             
              BORROWERS         Relm Wireless Corporation         By: /s/
William P. Kelley
                                                               
  Name: William P. Kelley
                                                            
  Title: Executive Vice President and CFO
                                                            
              Relm Communications, Inc.         By: /s/ William P. Kelley
 
  Name: William P. Kelley
                                                           
  Title: Executive Vice President and CFO
                                                         
     



 
 
[Signature Page to Third Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

 
 
EXHIBIT D


COMPLIANCE CERTIFICATE


TO:           SILICON VALLEY
BANK                                                                                           Date:
FROM:                 RELM WIRELESS CORPORATION AND RELM COMMUNICATIONS, INC.


The undersigned authorized officer of RELM WIRELESS CORPORATION and RELM
COMMUNICATIONS, INC. (“Borrowers”) certifies that under the terms and conditions
of the Loan and Security Agreement among Borrowers and Bank (the “Agreement”),
(1) Borrowers are in complete compliance for the period ending _______________
with all required covenants except as noted below, (2) there are no Events of
Default, (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Borrowers, and each of their Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrowers
except as otherwise permitted pursuant to the terms of Section 5.9 of the
Agreement, and (5) no Liens have been levied or claims made against Borrowers or
any of their Subsidiaries relating to unpaid employee payroll or benefits of
which Borrower has not previously provided written notification to
Bank.  Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
     
Monthly financial statements with
Compliance Certificate
Monthly within 30 days
Yes   No
Projections
Within 60 days prior to FYE
Yes   No
Annual Financial Statement (CPA Audited)
Within 15 days after filing with SEC (or within 15 days of
 filing deadline,  if not timely filed)
Yes   No
10-Q, 10-K and 8-K
Within 15 days after filing with SEC (or within 15 days of
 filing deadline, if not timely filed)
Yes   No
Borrowing Base Certificate, A/R & A/P Agings and Inventory Reports
Monthly within 30 days
Yes   No
 
The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)
___________________________________________________________________________________________
___________________________________________________________________________________________
 

 

 
 
Schedule 1 to Exhibit D

--------------------------------------------------------------------------------

 


Financial Covenant
Required
Actual
Complies
       
Maintain on a Monthly Basis:
     
Minimum Adjusted Quick Ratio
1.0:1.0
_____:1.0
Yes   No
Minimum Tangible Net Worth
$____________
(which equals $25,773,000 plus 50% of quarterly net profits plus 75% of equity
and Subordinated Debt net proceeds), minus  100% of amount of Permitted Stock
Repurchases
$_______
Yes   No

 
The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.


The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)
 
 

     



Relm Wireless Corporation
 
 
By: _______________________________                                                      
Name: _____________________________                                                    
Title: ______________________________                                                      
 
Relm Communications, Inc.
 
 
By: _______________________________                                                      
Name: _____________________________                                                     
Title: ______________________________                                                  
 
BANK USE ONLY
 
Received by: ____________________________
authorized signer
Date:                    __________________________
 
Verified: ________________________
authorized signer
Date:                    __________________________
 
Compliance Status:          Yes     No





 
Schedule 1 to Exhibit D

--------------------------------------------------------------------------------

 


Schedule 1 to Compliance Certificate


Financial Covenants of Borrower




In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.


Dated:           ____________________


I.           Adjusted Quick Ratio (Section 6.7(a))


Required:                      1.00:1.00


Actual:


A.
Aggregate value of the unrestricted cash and cash equivalents of Borrowers and
their Subsidiaries
$ ________           
 
B.
Aggregate value of the net billed accounts receivable of Borrowers and their
Subsidiaries
$ ________           
 
C.
Aggregate value of the Investments with maturities of fewer than 12 months of
Borrowers and their Subsidiaries
 
$ ________           
 
D.
Quick Assets (the sum of lines A through C)
$ ________           
 
E.
Aggregate value of Obligations to Bank
$ ________           
 
F.
Aggregate value of liabilities that should, under GAAP, be classified as
liabilities on Borrowers’ consolidated balance sheet, including all
Indebtedness, and not otherwise reflected in line E above that matures within
one (1) year
 
$ ________           
 
 
G.
Current Liabilities (the sum of lines E and F)
$ ________           
 
H.
Aggregate value of all amounts received or invoiced by Borrowers in advance
of performance under contracts and not yet recognized as revenue
 
$ ________           
 
I.
Line G minus line H
$ ________            
 
J.
Adjusted Quick Ratio (line D divided by line I)
   ________ 

 
Is line J equal to or greater than 1.00:1:00?


  ______ No, not in
compliance                                                                                       ______Yes,
in compliance




 
Schedule 1 to Exhibit D

--------------------------------------------------------------------------------

 
 
 
II.           Tangible Net Worth (Section 6.7(b))


Required:                      $________________ (which is $25,773,000 plus 50%
of quarterly net profits plus 75% of equity and Subordinated Debt net proceeds,
minus 100% of amount of Permitted Stock Repurchases)


Actual:


A.
Shareholders Equity, as reflected on Borrower’s consolidated balance sheet
$ ________   
 
B.
Aggregate value of goodwill of Borrowers and their Subsidiaries
$ ________     
 
C.
Non-Cash related accounting adjustments to deferred tax
$ ________     
 
D.
Tangible Net Worth (line A minus line B minus line C)
$ ________     
 



Is line D equal to or greater than the required Tangible Net Worth as set forth
above?


  ______ No, not in
compliance                                                                                       ______Yes,
in compliance

 
 
 
Schedule 1 to Exhibit D
 